DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujimoto et al. (U.S. Patent No. 9,577,164).
Regarding to claim 1, Tsujimoto teaches a light emitting diode comprising:
an active layer (Fig. 1, element 122, column 8, line 37);
a first type semiconductor layer and a second type semiconductor layer disposed on two opposite sides of the active layer respectively (Fig. 1, element 121 and element 123, column 8, lines 37-38); and
a pick-up layer disposed on the second type semiconductor layer (Fig. 1, element 14, column 8, line 34, microstructure 14 picks up light emitted from the LED), wherein the pick-up layer has a patterned outer surface (Fig. 14) to serve as a grabbed surface during transferring (column 23, lines 35-37, the rough surface inherently enhances adhesion when the microstructure is transferred. Further, the recitation of “to serve as a grabbed surface during transferring” is an intended use recitation, and thus is not considered as a limitation. In other words, intended use recitations are not patentable).
Regarding to claim 2, Tsujimoto teaches the pick-up layer is configured to be transmitted by light beams emitted by the active layer (column 3, lines 45-49).
Regarding to claim 4, Tsujimoto teaches the pick-up layer comprises organic materials (column 16, lines 64-66, resin is an organic material).
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erchak et al. (U.S. Patent Application Publication No. 2006/0204865).
Regarding to claim 1, Erchak teaches a light emitting diode comprising:
an active layer (Fig. 5a, Fig. 5b, Fig. 6c, element 110, [0048], line 1);
a first type semiconductor layer and a second type semiconductor layer disposed on two opposite sides of the active layer respectively (Fig. 5a, Fig. 5b, Fig. 6c, elements 160 and 150, [0050], lines 1-2); and
a pick-up layer disposed on the second type semiconductor layer (Fig. 5a, Fig. 5b, Fig. 6c, element 155, [0059], line 1, structure 155 picks up light emitted from the LED), wherein the pick-up layer has a patterned outer surface (Fig. 14) to serve as a grabbed surface during transferring (column 23, lines 35-37, the rough surface inherently enhances adhesion during transferring. Further, the recitation of “to serve as a grabbed surface during transferring” is an intended use recitation and thus is not considered as a limitation. In other words, a recitation on intended used is not patentable).
Regarding to claim 2, Erchak teaches the pick-up layer is configured to be transmitted by light beams emitted by the active layer ([0060, lines 1-3).
Regarding to claim 3, Erchak teaches the pick-up layer comprises materials that are configured to be dissociated by a laser beam ([0081], last 3 lines, [0083], lines 3-5).
Regarding to claim 4, Erchak teaches the pick-up layer comprises organic materials ([0060, lines 3-4), epoxy is an organic material).
Regarding to claim 7, Erchak teaches the second type semiconductor layer comprises a roughened upper surface (Fig. 5a, Fig. 5b, Fig. 6c, the second type semiconductor layer 150 comprises a roughened upper surface).
Regarding to claim 8, Erchak teaches the patterned outer surface is a uniformly patterned surface (Fig. 5b).
Regarding to claim 9, Erchak teaches the roughened upper surface is an irregularly roughened surface (Fig. 6a).
Regarding to claim 10, Erchak teaches the roughened upper surface is in direct contact with the pick-up layer (Fig. 5a, Fig. 5b, Fig. 6c, the roughened upper surface is in direct contact with the pick-up layer 155).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (U.S. Patent No. 9,577,164), as applied to claim 1 above, in view of Grandusky et al. (U.S. Patent Application Publication No. 2018/0331253).
Regarding to claim 3, Tsujimoto does not disclose the pick-up layer comprises materials that are configured to be dissociated by a laser beam. Grandusky discloses a pick-up layer comprises materials that are configured to be dissociated by a laser beam ([0049], line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsujimoto in view of Grandusky to comprise materials that are configured to be dissociated by a laser beam in the pick-up layer in order to enhance the separation process.
Regarding to claim 6, Tsujimoto does not disclose the pick-up layer comprises photosensitive polymer material. Grandusky discloses a pick-up layer comprises photosensitive polymer material ([0049], line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsujimoto in view of Grandusky to comprise photosensitive polymer material in the pick-up layer in order to enhance the patterning process.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (U.S. Patent No. 9,577,164), as applied to claim 1 and claim 4 above, in view of Grandusky et al. (U.S. Patent Application Publication No. 2018/0331253).
Regarding to claim 5, Tsujimoto does not disclose the organic materials comprise benzocyclobutene. Grandusky discloses an organic materials comprise benzocyclobutene ([0049], line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsujimoto in view of Grandusky to comprise benzocyclobutene in the organic materials in order to enhance the patterning process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828